DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the amendment filed on 07/08/2022; claim(s) 1- 15 is/are pending; the claim(s) 1, 6, & 11 is/are independent claim(s). 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Upon further consideration, in light of applicant’s clarifying remarks (see Remarks pages 7- 8) to exclude coverage of “signal per se”, the outstanding 101 rejections to the claims 6- 10 are withdrawn.
Response to Arguments
A) Applicant’s arguments, filed on 07/08/2022, against prior cited Nakagawa et al. (JP 2000-88388 A) are fully considered but are moot because this Office action does not rely on this reference.

B) Applicant's arguments filed 07/08/2022, with respect to prior cited Cho (KR 100840242 81, Pub. Date: 2008-06-20) and Takeuchi (JP 2007303696 A) reference have been fully considered but they are not persuasive.  Specifically, for Takeuchi and Cho applicant’s reply merely states following:
“Neither Nakagawa nor Cho appear to suggest these features”… “These highlighted features do not appear to be suggested by Nakagawa, Cho, or Takeuchi, and thus claims 4 and 9 are believed to be allowable… These detailed aspects are not contemplated by Nakagawa, Cho, or Takeuchi. For instance, none of these references contemplates that turning off expansion valves to all non-working indoor units occurs based upon both a relation of a number of non-working indoor units to a first threshold and a relation of a number of working indoor units to a different threshold.” and “Page 15 of Cho appears to refer to various fee payments, and is not believed to be germane to claims 5 and 10” (Remarks, page 8 -9).

Response: Examiner respectfully disagrees. 
Cho reference:
Examiner clarifies that with respect to Cho reference, it is merely relied for the claim element “in turn” in a backup/alternate rejection even if Takeuchi fails to explicitly or implicitly teach/suggest this feature. Thus, it’s page 15 (not cited portion) mentioning fee payments does not make it non-relevant because it is clearly related to avoiding noise while opening the control valves as relied.
Takeuchi reference:
 With respect to Takeuchi, it appears that applicant’s reply merely concludes the reference does not teach the claimed features without providing any reasoning or even fully analyzing the disclosure. However, upon further consideration, Examiner determines Takeuchi to teach or suggest each and every elements of the independent claims as set forth below in a new ground of rejection necessitated by the amendment. 
With respect to argued “both condition” for “first number” and “third number” of claim 5 (not in claim 1), Examiner respectfully states that here the claim does not prohibit first number being same as “third number”. Furthermore, here PHOSITA would 1know/conclude that if the first condition is satisfied as Takeuchi clearly discloses (“when the number of thermo-OFF indoor units exceeds a set number”), the second condition will not automatically be satisfied as claimed since the amended limitation is complementary of the first condition. This is analogous to if a value (e.g., 5) is less than an example threshold (10), it will not be more than same threshold or other values that are higher than the example threshold.

Claim Rejections - 35 USC § 103
Claim(s) 1- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP 2007303696 A, Pub. Date: 2007-11-22) OR alternatively Takeuchi in view of Cho et al. [ Cho] (KR 100840242 B1, Pub. Date: 2008-06-20).
Note: Takeuchi and Cho were recited in the earlier mailed Office action dated 05/10/2022. The cited page numbers for these references are from machine translated patent documents that were already provided during the earlier Office action.

Regarding claim 1, Takeuchi teaches/suggests a method [“an operation control method for a multi-room air conditioner” disclosed by Takeuchi to solve the problem of “accumulation of the refrigerant in the thermo-off indoor units” and generation of “the refrigerant circulation noise” during heating mode2, e.g., Figs. 10- 11, “(Embodiment 5)”] for controlling an expansion valve [one of the valve from “indoor units have expansion valves 12, 22, 32, 42, 52” of fig. 1 and Embodiment 1], comprising: (Abstract, page 1);
determining [“when the number of thermo-OFF indoor units exceeds a set number (for example, two)”. Here, PHOISTA knows that this “set number” can be not “small” anywhere up to total number of indoor units such as 5 in exemplary fig. 1] that a number of indoor units [“indoor unit 11” shown in fig. 1] that are in a non-working state [“thermo-OFF indoor units”] is greater than or equal to a first number [“a set number”] (pages 1, 6);
responsive to [“when the number of thermo-OFF indoor units exceeds a set number”] determining that the number of indoor units that are in the non-working state is greater than or equal to the first number, turning off [“expansion valves of the thermo-off or stopped indoor units are fully closed”] expansion valves corresponding to all the indoor units in the non-working state (Abstract, pages 4, 6); and
turning on [“slightly opened” expansion valves: to avoid the problem of accumulation of the refrigerant in the thermo-off indoor units 13 during heating mode and when the expansion valves 12 of the thermo-off state are closed, some of the expansion valves that satisfy the timer duration are slightly opened to allow recovery of the refrigerant back to pipe 11 and “no refrigerant circulation sound is generated”] expansion valves corresponding to a second number of indoor units in the non-working state 
wherein the second number is less than the first number (Page 6, Embodiment 5: The disclosure of Embodiment 5 suggests that the slightly opened control valves numbers are less than the number of currently thermo-off state or the “set number”. This is because even when only the units 11 & 21 are in thermo-off state, only the expansion valve 12 of the unit 11 is slightly opened once it is fully closed but the expansion valve 22 of the indoor unit 21 is still fully closed by considering “thermo-OFF time”. Accordingly, the number of slightly opened expansion valves can be less than the “set number” in Takeuchi’s disclosure).
It can be interpreted that Takeuchi may or may not teach the opening (“turning on”) of the expansion valves “in turn” as claimed and shown above with strikethrough emphasis. Thus, Takeuchi does not necessarily anticipate the invention of this claim.
However, since slight opening (e.g., ‘opening the valve 13 slightly’, page 6) of the “expansion valve” is based on the “thermo-OFF time”, PHOSITA can understand (based on implicit disclosure of Takeuchi, see MPEP 2144.01) the slight opening of the expansion valves can be in turn/sequential if they enter thermo-OFF-state sequentially. As such, the invention of this claim as a whole can be obvious to PHOSITA. 
Alternatively, Examiner relies on disclosure of Cho to cure the above possible deficiency of Takeuchi for the “in turn” (i.e., turn by turn) condition of the claim. Cho teaches sequentially opening of the pluralities of “control valves provided in a combustion furnace” to control pressure and avoid generating of the loud noise (Abstract). Specifically, Cho teaches a method for controlling valves comprising:
first turning off first number of control valves and turning on the control valves in turn [“control valves are sequentially opened…the opening pressures of the pulsation control valves are dispersed without overlapping at the same time…the generation of noise can be suppressed and the working environment can be improved”] according to a predetermined cycle to avoid generation of the noise while turning on the valves (Abstract, Page 8, claim 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Cho and Takeuchi because they both are related to opening (turning on) of the valves of a controlled system and (2) have the expansion valves (like valves 12,22, 32,42, 52 shown in Fig. 1) of indoor units that are in the thermo-off state to be opened sequentially/in turn rather than simultaneously as in Cho. Thus, by opening the expansion valves in not overlapping manner (“in turn”), noise that can be otherwise generated and disturbs the user if two or more valves were to be opened simultaneously for any reasons can be further avoided (Cho, page 8). As such, the combination of Takeuchi and Cho renders the invention of this claim obvious to PHOSITA.
Takeuchi teaches:
<P>PROBLEM TO BE SOLVED: To solve a problem on the degradation of amenity with respect to indoor units of a multi-chamber type air conditioner where thermo-on indoor units and thermo-off or stopped indoor units are mixed even if a compressor is turned on in a heating operation, that an expansion valve is slightly opened to prevent the accumulation of a liquid refrigerant to heat exchangers of the thermo-off or stopped indoor units, to cause the generation of refrigerant circulation noise regardless of the stop of an indoor fan because a hot gas flows to the indoor heat exchanger as the expansion valve is slightly opened. <P>SOLUTION: The expansion valves of the thermo-off or stopped indoor units are fully closed, and further the expansion valves are slightly opened at each prescribed time by detecting the number of the thermo-off or stopped indoor units and a heat exchange temperature of each indoor unit, thus the accumulation of the refrigerant in the thermo-off indoor units can be prevented, and the refrigerant circulation noise can be reduced.

(Embodiment 5)
The operation of the expansion valve control of the indoor unit according to another control method of the present invention will be described with reference to the flowchart of FIG. 10 and the time chart of FIG. If, for example, the indoor unit 11 is first turned off while heating with the plurality of connected indoor units being in the thermo-ON state after the heating operation is started, the operating frequency of the compressor 10 is reduced by a frequency corresponding to the capacity of the indoor unit 11. At the same time, the expansion valve 12 of the indoor unit 11 is fully closed. Subsequently, when the indoor unit 21 is thermo-off, the operating frequency of the compressor 10 is further lowered by a frequency corresponding to the capacity of the indoor unit 21, and at the same time, the expansion valve 22 of the indoor unit 21 is fully closed.
  Thereafter, when the number of thermo-OFF indoor units exceeds a set number (for example, two), the thermo-OFF time t1 of the indoor unit 11 and the thermo-OFF time t2 of the indoor unit 21 are calculated, t1 and t2 are compared, and t1 ≧ t2. At this time, the expansion valve 12 of the indoor unit 11 is slightly opened to slightly open. This is not a problem when the number of thermo-OFF indoor units is small, but when the number of thermo-OFF indoor units increases, it is determined that the amount of refrigerant accumulated in the heat exchanger 13 of the indoor unit 11 with the longest thermo-OFF time is increased. By opening the valve 13 slightly, the refrigerant flows and the refrigerant is recovered toward the outdoor unit 10. At this time, the expansion valve 22 of the indoor unit 21 maintains the fully closed state, so that no refrigerant circulation sound is generated.

Cho teaches:
A method for controlling an oscillating combustion apparatus is provided to prevent pressure from being suddenly varied by sequentially opening a plurality of oscillating control valves provided in a combustion furnace. A method for controlling an oscillating combustion apparatus comprises the steps of assigning orders for controlling opening of a plurality of oscillating control valves(S1) and sequentially opening the oscillating control valves having the assigned orders, respectively(S2). The oscillating control valves are sequentially opened based on a value obtained by dividing an oscillating period by the number of the oscillating control valves. The oscillating control valves are sequentially opened to prevent opening  pressures of the oscillating control valves from overlapping with each other, so that pressure in a combustion furnace is stabilized and thus noise is prevented from being generated.

Regarding claim 2, Takeuchi further teaches/suggests the method according to claim 1, wherein after the turning off expansion valves corresponding to all the indoor units in the non-working state, the method further comprises: 
adjusting [“ If, for example, the indoor unit 11 is first turned off while heating with the plurality of connected indoor units being in the thermo-ON state after the heating operation is started, the operating frequency of the compressor 10 is reduced by a frequency corresponding to the capacity of the indoor unit 11”]  a working frequency of a compressor [“the compressor 10 of the outdoor unit 1”] of an outdoor unit according to the number of indoor units in the non-working state (Takeuchi, Abstract, page 8).

Regarding claim 3, Takeuchi further teaches/suggests the method according to claim 2, wherein the adjusting [“ the operating frequency of the compressor 10 of the outdoor unit 1 is a frequency corresponding to the capacity of the indoor unit 11… the operating frequency of the compressor 10 is further lowered by a frequency corresponding”] the working frequency of the compressor of the outdoor unit according to the number of indoor units in the non-working state comprises: 	adjusting the working frequency of the compressor of the outdoor unit>_"-n w>_ according to a formula X=X1-N*A, where X is a target working frequency, X1 is a normal working frequency of the outdoor unit, N is the number of indoor units in the non-working state, and A is an adjustment coefficient [Here, PHOSITA knows A can be equal to 1 or any desired factor value]  (page 8).

Regarding claim 4, Takeuchi in view of Cho further teaches/suggests the method according to claim 1, wherein the turning on expansion valves corresponding to second specified number of indoor units in the non-working state in turn according to predetermined cycle comprises:
turning on expansion valves corresponding to the second number of indoor units in the non-working state in turn [“sequentially”] according to the predetermined cycle to a specified threshold opening degree [“opening the valve 13 slightly,”] that is less than an opening degree of the expansion valves when the indoor units are in a working state [not in “thermo-OFF” state] (Takeuchi, Page 8 & Cho, page 15). 

Regarding claim 5, Takeuchi in view of Cho further teaches/suggests the method according to claim 1 wherein before the turning off expansion valves corresponding to all the indoor units in the non-working state, the method further comprises:
determining [“detecting the number of the thermo-off or stopped indoor units and a heat exchange temperature of each indoor unit”] whether a number of indoor units currently in a working state exceeds a third number [any number that is less than total number of indoor units present in fig. 1, e.g., “number of indoor units exceeds a set number”], wherein turning off the expansion valves corresponding to all the indoor units in the non-working state is performed responsive to determining that the number of indoor units that are in the non-working state is greater than or equal to the first number and determining that the number of indoor units currently in the working state [not in “thermo OFF state or stopped state”] does not exceed the third number (Takeuchi, Pages 6- 8, “when the number of thermo-OFF indoor units exceeds a set number” such as “four” for the exemplary system shown in fig. 1 that has 5 indoor units, PHOSITA automatically can interpret this also not to exceed the third number such as “four” indoor units. This is because the number of Off units plus number of “ON” units equals total number, see 2144.01 - Implicit Disclosure).

Regarding claims 6 & 11, Takeuchi or alternatively Takeuchi view of Cho teach/suggest invention of these claims for the similar reasons set forth above in claim 1. With respect to claim 6, a computer that executes the method of Takeuchi is interpreted as claimed “a device” comprising a processor and a memory.

Regarding claims 7- 10 & 12- 15, Takeuchi in view of Cho teaches/suggests inventions of these claims for the similar reasons set forth in claims 2- 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Nishino et al. (JP 2008256260 A, Publication Date: 2008-10-23) teaches a method for controlling an expansion valve, comprising:
determining that a number of indoor units that are in a non-working state is greater than or equal to a first number [“an excess number determining portion determines whether the number of thermally thermo-off state indoor machines is more than a prescribed threshold value or not. A control portion 21 stops the normally-thermo-off state indoor machines”], responsive to determining that the number of indoor units that are in the non-working state is greater than or equal to the first number, turning off expansion valves corresponding to 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             
.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see 2144.01    Implicit Disclosure - “In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)”.
        
        2 Applicant’s invention also solves the problem of noise generation, see Spec, para. 0040 “present disclosure only allows part of the indoor units to generate the noise, and thus the interference caused by the noise can be effectively reduced.”